Case 1:17-cr-00151-MAC-KFG Document 76 Filed 07/08/19 Page 1 of 1 PageID #: 390




  UNITED STATES DISTRICT COURT                              EASTERN DISTRICT OF TEXAS


 UNITED STATES OF AMERICA                        §
                                                 §
 versus                                          §    CASE NO. 1:17-CR-151
                                                 §
 MOHAMMED IBRAHIM AHMED                          §

                                  MEMORANDUM & ORDER

          Counsel for Defendant Mohammed Ibrahim Ahmed (“Defendant”) is ordered to file a

 response to the Government’s Motion in Limine (#49).

          Counsel for Defendant is further ordered to file a reply to the Government’s response to

 Defendant’s Motion for Discovery and Inspection of Evidence (#55) identifying any specific

 discovery requests that Defendant claims are still outstanding.

          The Government is ordered to file a response to Defendant’s Motion for Identification of

 and Equal Access to Government Informant or Witness for Interview (#56).

          All such documents shall be filed on or before Monday, July 22, 2019.

          SIGNED at Beaumont, Texas, this 8th day of July, 2019.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE
